           Case 1:18-cv-10225-MLW Document 404 Filed 10/16/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )             No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KEVIN K. McALEENAN, et al.,              )
                                         )
                Defendants-Respondents.  )
                                         )

                  RESPONDENTS’ RESPONSE TO OCTOBER 12, 2019 ORDER

          On October 12, 2019, the Court ordered Respondents, by October 16, 2019, to “file any

Immigration and Customs Enforcement manual or guidance on 8 C.F.R. § 241.4, including but not

limited to subsection (i)(3) regarding the 180-day review personal interview requirement.” ECF

No. 398. In response to this Court’s order, Respondents submit the following documents attached

hereto:

             1.      Chapter 17 of the Detention and Removal Operations Policy and Procedure

                     Manual. Immigration and Customs Enforcement (“ICE”) informs the

                     undersigned that ICE personnel no longer relies on this manual and that it is no

                     longer available on ICE’s intranet.

          ICE has additional documents in its possession that are responsive to the Court’s order

including:

          1. Interim Guidance Regarding Post-Order Custody reviews (POCR) After the Supreme

          Court Decision in Clark v. Martinez, January 21, 2005.

                                                   i
        Case 1:18-cv-10225-MLW Document 404 Filed 10/16/19 Page 2 of 3



       2. Orders of Supervision and Requirements for Revocation of Release, September 20,

       2018.

       3. Removal Training for Supervisors – power point presentation.

       4. Post Order Custody Review & Removal Process Training - power point presentation

       5. Guidance relating to 8 CFR § 241.4, Continued Detention of Aliens Beyond the

       Removal Period and New Procedures Relating to Case Transfers to the Custody

       Determination Unit (CDU), November 14, 2007.

       6. Post Order Custody Reviews Responsibilities and Guidance, February 9, 2004.

       7. POCR Timeline power point presentation - power point presentation.

       8. Delegation of Authority for Post-Order Custody Review Decisions, February 22, 2006.

       9. Post-Order Custody Review Reminder, September 20, 2018.

       However, ICE requests a one-week extension, until October 23, 2019, to review the

documents and determine whether they wish to assert a privilege. ICE has informed the

undersigned that nothing in these additional documents concerns the interview requirement in 8

C.F.R. § 241.4(i)(3).




                                              ii
        Case 1:18-cv-10225-MLW Document 404 Filed 10/16/19 Page 3 of 3



Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director

J. MAX WEINTRAUB
Senior Litigation Counsel

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
United States Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov
Counsel for Respondents




                                CERTIFICATE OF SERVICE
        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                      /s/ Mary L. Larakers
                                                      Mary L. Larakers
Dated: October 16, 2019                               Trial Attorney




                                                 1
